DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/23/2022 that has been entered, wherein claims 1-21 are pending and claims 13-14 are withdrawn.
Election/Restrictions
Applicant's election with traverse of species I, claims 1-12 in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the grounds that although Species I and II are considered distinct for the reasons set forth by the Examiner, Applicant believes that simultaneous examination will not present an undue burden.  This is not found persuasive because the prior art applicable to species I in not applicable to species I due to the recognized divergent subject matter.  Species II requires a different field of search employing different search queries then species I resulting in an undue burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the first region and the second region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Are the first region and the second region the same or different then the first area and the second area of claim 1, from which this claim depends? Or are the first region and the second region related to the region defined by the through-hole?  For the purpose of examination, "the first region and the second region" will be in interpreted as "the first area and the second area"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12, 15 and 29-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2007/0083784 A1).
Regarding claim 1, Park teaches a display apparatus(Fig. 3) comprising: 
a substrate(10) comprising a first area(A, Fig. 1) and a second area(B, Fig. 1) outside the first area(A, Fig. 1); 
a plurality of pixels(¶0025, Fig. 5) located in the first area(A, Fig. 1); 
a power supply line(140, 150, ¶0027, ¶0043, ¶0046) located in the second area(B, Fig. 1) and having a through-hole(space between 140 and 150, ¶0027, ¶0043, ¶0046) penetrating the power supply line(140, 150, ¶0027, ¶0043, ¶0046); 
a first insulating layer(20, ¶0052) covering the power supply line(140, 150, ¶0027, ¶0043, ¶0046) and filling the through-hole(space between 140 and 150, ¶0027, ¶0043, ¶0046) thereof; 
a test pad(120 in data line fan out area 123, ¶0040) located on the first insulating layer(20, ¶0052) and electrically insulated from the power supply line(140, 150, ¶0027, ¶0043, ¶0046), wherein the test pad(120 in data line fan out area 123, ¶0040) overlaps a region defined by the through-hole(space between 140 and 150, ¶0027, ¶0043, ¶0046); 
a second insulating layer(40, ¶0056) covering the test pad(120 in data line fan out area 123, ¶0040); and 
a bridge(170, ¶0046) located on the second insulating layer(40, ¶0056) and electrically insulated from the test pad(120 in data line fan out area 123, ¶0040), and electrically connected to the power supply line(140, 150, ¶0027, ¶0043, ¶0046) via a first contact hole(151, ¶0046) in the first insulating layer(20, ¶0052) and the second insulating layer(40, ¶0056), wherein the test pad(120 in data line fan out area 123, ¶0040) is disposed beneath the bridge(170, ¶0046).

Regarding claim 6, Park teaches the display apparatus of claim 1, wherein the bridge(170, ¶0046) is electrically connected to the power supply line(140, 150, ¶0027, ¶0043, ¶0046) via a second contact hole(141, ¶0046) in the first insulating layer(20, ¶0052) and the second insulating layer(40, ¶0056), the second contact hole(141, ¶0046) being spaced apart from the first contact hole(151, ¶0046).

Regarding claim 7, Park teaches the display apparatus of claim 6, wherein the second contact hole(141, ¶0046) is located at a position opposite to a position of the first contact hole(151, ¶0046) with reference to a center of the bridge(170, ¶0046).

Regarding claim 8, Park teaches the display apparatus of claim 7, wherein the first contact hole(151, ¶0046) is located in a direction toward the first area(A, Fig. 1) with reference to the center of the bridge(170, ¶0046).

Regarding claim 9, Park teaches the display apparatus of claim 1, further comprising: 
a data line(120 in area A, ¶0025) traversing the first area(A, Fig. 1), wherein the test pad(120 in data line fan out area 123, ¶0040) is electrically connected to the data line(120 in area A, ¶0025).

Regarding claim 10, Park teaches the display apparatus of claim 9, wherein the data line(120 in area A, ¶0025) and the test pad(120 in data line fan out area 123, ¶0040) are formed integrally as a single body(¶0031).

Regarding claim 11, Park teaches the display apparatus of claim 9, wherein the plurality of pixels(¶0025, Fig. 5) includes a first pixel(¶0025, Fig. 5) having a first thin-film transistor(60, ¶0031) located in the first area(A, Fig. 1), wherein the first thin-film transistor(60, ¶0031) includes a first gate electrode(G, ¶0030), 
a first source electrode(S, ¶0031), and a first drain electrode(D, ¶0031), and wherein the data line(120 in area A, ¶0025) and one of the first source electrode(S, ¶0031) and the first drain electrode(D, ¶0031) are formed integrally as a single body(¶0031).

Regarding claim 12, Park teaches the display apparatus of claim 11, wherein the power supply line(140, 150, ¶0027, ¶0043, ¶0046) comprises a same material as that of the first gate electrode(G, ¶0030), and the power supply line(140, 150, ¶0027, ¶0043, ¶0046) and the first gate electrode(G, ¶0030) are located on a same layer(¶0043).

Regarding claim 15, Park teaches the display apparatus of claim 1, further comprising: a power line(130,  ¶0043) traversing the first area(A, Fig. 1), wherein the power supply line(140, 150, ¶0027, ¶0043, ¶0046) is electrically connected to the power line(130,  ¶0043).

Regarding claim 19, Park teaches the display apparatus of claim 17, wherein the second insulating layer(40, ¶0056) is disposed in the first area(A, Fig. 1) and the second area(B, Fig. 1), and wherein the pixel electrode is located on the second insulating layer(40, ¶0056).

Regarding claim 20, Park teaches the display apparatus of claim 1, further comprising: a first input pad(not illustrated, first layer of bridge electrode 170 formed near voltage supply unit 160, ¶0049, ¶0058) located at a position in the second area(B, Fig. 1) opposite to a position of the test pad(120 in data line fan out area 123, ¶0040) with reference to a center of the first area(A, Fig. 1); and 
a second input pad(not illustrated, second layer of bridge electrode 170 formed near voltage supply unit 160, ¶0049, ¶0058) on the first input pad(not illustrated, first layer of bridge electrode 170 formed near voltage supply unit 160, ¶0049, ¶0058), wherein the bridge(170, ¶0046) comprises a same material as that of the second input pad(not illustrated, second layer of bridge electrode 170 formed near voltage supply unit 160, ¶0049, ¶0058).

Regarding claim 21, Park teaches the display apparatus of claim 1, further comprising: an electrode power supply line(181, ¶0063) located in the second area(B, Fig. 1) to be located at a position opposite to the first area(A, Fig. 1) with reference to the power supply line(140, 150, ¶0027, ¶0043, ¶0046), wherein an opposite electrode(180, ¶0063) in the first area(A, Fig. 1) extends to the second area(B, Fig. 1) to be electrically connected to the electrode power supply line(181, ¶0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US 2007/0083784 A1) in view of Lee et al. (US 2018/0145125 A1) herein Lee ‘25.
Regarding claim 2, Park teaches the display apparatus of claim 1, but is silent in regards to an area of the test pad(120 in data line fan out area 123, ¶0040) is less than an area of the through-hole(space between 140 and 150, ¶0027, ¶0043, ¶0046) in a top down view(Fig. 2).
Lee ’25 teaches a display apparatus(Fig. 6) wherein an area of the test pad(213c, ¶0129) is less than an area of the through-hole(OP, ¶0129) in a top down view(Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that an area of the test pad is less than an area of the through-hole in a top down view, as taught by Lee ’25, in order to avoid a short circuit(¶0129).

Regarding claim 3, Park teaches the display apparatus of claim 2, but is silent in regards to an outer boundary of the through-hole(space between 140 and 150, ¶0027, ¶0043, ¶0046) encloses an outer boundary of the test pad(120 in data line fan out area 123, ¶0040) on the substrate(10) in the top down view(Fig. 2).

Lee ’25 teaches a display apparatus(Fig. 6) wherein an outer boundary of the through-hole(OP, ¶0129)  encloses an outer boundary of the test pad(213c, ¶0129) on the substrate(101) in the top down view(Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that an outer boundary of the through-role encloses an outer boundary of the test pad on the substrate in the top down view, as taught by Lee ’25, in order to avoid a short circuit(¶0129).

Regarding claim 4, Park teaches the display apparatus of claim 1, but is silent in regards to an area of the bridge(170, ¶0046) is greater than an area of the test pad(120 in data line fan out area 123, ¶0040) in a top down view(Fig. 2).

Lee ’25 teaches a display apparatus(Fig. 6) wherein an area of the bridge(215, ¶0129) is greater than an area of the test pad(213c, ¶0129) in a top down view(Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that a an area of the bridge is greater than an area of the test pad in a top down view, as taught by Lee ’25, in order to avoid a short circuit(¶0129).

Regarding claim 5, Park teaches the display apparatus of claim 4, but is silent in regards to an outer boundary of the bridge(170, ¶0046) encloses an outer boundary of the test pad(120 in data line fan out area 123, ¶0040) in the top down view(Fig. 2).

Lee ’25 teaches a display apparatus(Fig. 6) wherein an outer boundary of the bridge(215, ¶0129) encloses an outer boundary of the test pad(213c, ¶0129) on the substrate(101) in the top down view(Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that an outer boundary of the bridge encloses an outer boundary of the test pad on the substrate in the top down view, as taught by Lee ’25, in order to avoid a short circuit(¶0129).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US 2007/0083784 A1) in view of Kwak et al. (US 2014/0217397 A1).
Regarding claim 16, Park teaches the display apparatus of claim 15, but is silent in regards to the power line(130,  ¶0043) and the power supply line(140, 150, ¶0027, ¶0043, ¶0046) are formed integrally as a single body.

Kwak teaches a display apparatus (Fig. 1I) wherein the power line(123I,  ¶0090) and the power supply line(121I, ¶0046) are formed integrally as a single body(Fig. 1I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the power line and the power supply line are formed integrally as a single body as taught by Kwak, so that the chance of power supply line being cracked or disconnected is greatly reduced(¶0073).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US 2007/0083784 A1) in view of Lee et al. (US 2016/0372534 A1) herein Lee ‘34.
Regarding claim 17, Park teaches the display apparatus of claim 1, wherein the plurality of pixels(¶0025, Fig. 5) includes a first pixel with a pixel electrode(70, ¶0029) located in the first area(A, Fig. 1).

Park does not teach the bridge(170, ¶0046) comprises same material as that of the pixel electrode(70, ¶0029).

Lee ’34 teaches a display apparatus(Fig. 4) wherein the bridge(50, ¶0078) comprises same material as that of the pixel electrode(310, ¶0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the bridge comprises same material as that of the pixel electrode, as taught by Lee ’34, in order to minimized short circuit between the bridge and the test pad(¶0079).

Regarding claim 18, Park teaches the display apparatus of claim 17, wherein the bridge(170, ¶0046) has a same layered structure(¶0058). 

Park does not teach the bridge(170, ¶0046) has a same layered structure(¶0058) as that of the pixel electrode(70, ¶0029).

Lee ’34 teaches a display apparatus(Fig. 4) wherein the bridge(50, ¶0078) has a same layered structure(¶0078) as that of the pixel electrode(310, ¶0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, so that the bridge has a same layered structure as that of the pixel electrode, as taught by Lee ’34, in order to minimized short circuit between the bridge and the test pad(¶0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2018/0053816 A1) Discloses a display apparatus.
Lee et al. (US 2018/0366494 A1) Discloses a display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892